lN THE SUPREME COURT OF PENNSYLVAN|A

|n the |\/|atter of : No. 10 DB 2017 (No. 19 RST 2017)
JA|\/|ES R. FEGLEY : Attorney Registration No. 25002
PET|T|ON FOR RE|NSTATE|\/|ENT .
FRO|\/| RET|RED STATUS : (Berks County)
0 R D E R
PER CUR|AM

AND NOW, this 17th day of |\/|arch, 2017, the Report and Recommendation of
Discip|inary Board |\/|ember dated |\/|arch 6, 2017, is approved and it is ORDERED that
James R. Feg|ey, Who has been on Retired Status, has never been suspended or
disbarred, and has demonstrated that he has the moral qualifications, competency and
learning in law required for admission to practice in the Commonwea|th, sha|| be and is,
hereby reinstated to active status as a member of the Bar of this Commonwea|th. The
expenses incurred by the Board in the investigation and processing of this matter sha||

be paid by the Petitioner.